Case 1:17-cr-00101-LEK Document 1112 Filed 10/26/20 Page 1 of 5               PageID #: 13175

                                        MINUTES




  CASE NUMBER:             CRIMINAL NO. 17-00101 LEK
  CASE NAME:               USA vs. Anthony T. Williams
  ATTYS FOR PLA:           Gregg Paris Yates
                           Kenneth M. Sorensen
  ATTYS FOR DEFT:          Pro se (by video conference)
                           Lars Isaacson, stand by counsel
  USPO:                    Darsie Ing-Dodson




        JUDGE:      Leslie E. Kobayashi            REPORTER:         Debi Read

        DATE:       10/26/2020                     TIME:             1:35 PM - 3:20 PM



 COURT ACTION: EP: Sentencing to Counts one (1) through thirty-two (32) of the
 Superseding Indictment as to defendant Anthony T. Williams held.

 Defendant Anthony T. Williams present, in custody via video teleconference.

 All other parties present in the courtroom.

 The defendant was asked by the court about consenting to proceed by video conference,
 and he consented. The court made the finding pursuant to Section 15002(b)(2) of the
 Coronavirus Aid Relief and Economic Security Act, also known as the CARES Act that the
 sentencing hearing under Federal Rule 11 of FRCP cannot be conducted in person without
 seriously jeopardizing public health and safety. The Court further finds the following
 specific reasons exist that this sentencing for the defendant, Anthony T. Williams, cannot be
 further delayed without serious harm to the interest of justice; thus the hearing must be
 conducted by Mr Williams appearing by video teleconference.
        First, on October 9, 2020, the Chief Judge of the District of Hawaii made the
 appropriate findings as required under the CARES Act that the change of plea and
 sentencing hearings cannot be conducted in person without seriously jeopardizing public
 health and safety.
        Two, on October 9, 2020, the Chief Judge of the District of Hawaii issued a
Case 1:17-cr-00101-LEK Document 1112 Filed 10/26/20 Page 2 of 5                 PageID #: 13176

 temporary general order limiting in-court hearings and delaying jury trials until November
 15, 2020, because of the COVID-19 pandemic.
        Three, the State of Hawaii Governor David Ige issued his 14th proclamation related
 to the COVID-19 emergency and extended mandatory self-quarantine for inter-island and
 out-of-state travelers and also providing a negative test exemption as of October 15, 2020.
        The Court concludes that this sentencing hearing cannot be further delayed without
 serious harm to the interest of justice. If the Court were to delay this hearing until it could
 be held in person, it would add to the backlog of the criminal and civil cases facing the
 court when normal operations resume. With regard to this specific case, the sentencing
 cannot be further delayed without serious harm to the interest of justice because the
 defendant is in custody at FDC Honolulu and is subject to mandatory quarantine when
 leaving the facility.

 Defendant was found guilty by a jury on March 3, 2020 to Counts one (1) through fifteen
 (15) and sixteen (16) through thirty-two (32) of the Superseding Indictment

 Parties have reviewed the Presentence Report, Court overrules the Defendant’s Objections.
 The Presentence Report is placed in the record under seal.

 Court findings made as to the applicable sentencing guidelines. Court adopts the factual
 findings of the PSR.

 Court notes the aggravating and mitigating factors related to Defendant’s Sentencing.

 Recommendations by counsel as to proposed sentence heard.

 Victims R.T. and E.G. addresses the Court.

 Allocution by Defendant

 Court’s proposed sentence stated. No legal objections to the proposed sentence. Court
 imposes sentence:

 SENTENCE:

 IMPRISONMENT: TWO HUNDRED FORTY (240) MONTHS as to each of counts 1
 through 32, to run concurrently; and consecutively with Florida Case No. 17-
 000074CF10A.

 SUPERVISED RELEASE: THREE (3) YEARS as to each count to run concurrently.

 RESTITUTION: $230, 527.13

 SPECIAL ASSESSMENT: $3200.00 ($100.00 per count)

 Conditions of Supervised Release:
Case 1:17-cr-00101-LEK Document 1112 Filed 10/26/20 Page 3 of 5                  PageID #: 13177

 You must abide by the mandatory and standard conditions of supervision, including the
 following conditions:

 You must refrain from any unlawful use of a controlled substance. You must submit to one
 drug test within 15 days of commencement of supervision and at least two drug tests
 thereafter but no more than eight valid drug tests per month during the term of supervision.
 (mandatory condition) - WAIVED -

 You must cooperate in the collection of DNA as directed by the probation officer.
 (mandatory condition)

 You must report to the probation office in the federal judicial district where you are
 authorized to reside within 72 hours of the time you are released, unless the probation
 officer instructs you to report to a different probation office or within a different time
 frame. (standard condition)

 You must abide by the following special conditions:

 1.     You must participate in a mental health assessment, and any recommended treatment
        in a mental health program, and follow the rules and regulations of that program.
        The probation officer, in consultation with the treatment provider, will supervise
        your participation in the program (such as provider, location, modality, duration, and
        intensity).

 2.     Restitution of $230,527.13 is due as specified in PSR Attachment A. Any unpaid
        balance is to be paid during the period of supervision in monthly installments of 10%
        of your gross monthly income, commencing 30 days after the start of supervision.
        The court may order that this requirement be changed from time to time as your
        circumstances warrant, but no court order shall be required for your voluntary
        agreement to pay more than the court-ordered amount. Interest is waived. Payments
        must be made by payroll deduction, when applicable. You must notify the probation
        officer of any change in your financial circumstances that affect your ability to pay.
        Your financial circumstances must be reviewed by the probation officer on at least
        an annual basis. The victims' recovery is limited to the amount of their loss and the
        defendant's liability for restitution ceases if and when the victims receive full
        restitution.

 3.     You must provide the probation officer access to any requested financial information
        and authorize the release of any financial information. The probation office may
        share financial information with the U.S. Attorney's Office.

 4.     You must apply all monies received from income tax refunds, lottery winnings,
        inheritance, judgments and any anticipated or unexpected financial gains to the
        outstanding court-ordered financial obligation, at the discretion and direction of the
        court.
Case 1:17-cr-00101-LEK Document 1112 Filed 10/26/20 Page 4 of 5                PageID #: 13178

 5.     You must not incur new credit charges, or open additional lines of credit, or apply
        for any loans without the prior approval of the probation officer. You must not
        borrow money or take personal loans from any individual without the prior approval
        of the probation officer.

 6.     You must maintain a single personal bank account, separate and apart from your
        spouse, any family members or others, into which all income, financial proceeds, and
        gains must be deposited and from which all expenses must be paid.

 7.     You must provide the probation officer with a signed release authorizing credit
        checks and an accurate financial statement, with supporting documentation, as to all
        of your sources and amounts of income, all of your expenses, and any business you
        own, in whole or in part.

 8.     You must provide the probation officer with access to any and all business records,
        financial records, client lists, and other records, pertaining to the operation of any
        business you own, in whole or in part, as directed by the probation officer.

 9.     You must not be employed in any position that requires licensing and/or certification
        by any local, state, or federal agency without the prior approval of the probation
        officer. You are specifically prohibited from practicing law without the prior
        approval of the probation officer. You must not represent yourself as a "Private
        Attorney General," a "lawyer," an "attorney," a government employee, or a law
        enforcement officer.

 10.    You must disassociate yourself from The Common Law Office of America,
        Mortgage Enterprise Investments, and Mortgage Enterprise, and not have any
        contact with any principals, associates, and/or employees of these businesses.
        Should any of your family members work for these businesses, you must reside at
        another residence separate and apart from those family members.

 11.    You must submit your person, property, house, residence, vehicle, papers, or office,
        to a search conducted by a United States Probation Officer. Failure to submit to a
        search may be grounds for revocation of release. You must warn any other
        occupants that the premises may be subject to searches pursuant to this condition.
        The probation officer may conduct a search under this condition only when
        reasonable suspicion exists that you have violated a condition of supervision and that
        the areas to be searched contain evidence of this violation. Any search must be
        conducted at a reasonable time and in a reasonable manner.

 Defendant advised of his right to appeal within 14 days of entry of judgment.

 JUDICIAL RECOMMENDATIONS: Designation to a facility in the Atlanta area to be in
 close proximity to family.

 Mittimus forthwith.
Case 1:17-cr-00101-LEK Document 1112 Filed 10/26/20 Page 5 of 5      PageID #: 13179

 Defendant remains in custody.


 Submitted by: Rachel Sharpe/Agalelei Elkington, Courtroom Manager
